SCHILLER, Judge,
dissenting.
I respectfully dissent. First, I feel that the rationale of this Court’s prior decisions holding that an accomplice may be subject to the mandatory minimum provisions of 42 Pa. C.S. § 97121 dictates a similar result for the deadly weapon enhancement under the sentencing guidelines. Second, I disagree with the determination that appellant is entitled to file a post-sentence motion, nunc pro tunc, to present his weight of the evidence claim to the trial court. This decision is based on trial counsel’s alleged ineffectiveness in failing to file a post-sentence motion raising this issue. However, because this claim is brought under the guise of ineffectiveness, this Court must make a preliminary evaluation of the merits of this issue before we grant appellant relief. To do otherwise is to effectively allow all defendants whose counsel elected not to file optional post-sentence motions2 to have a second chance without regard to the merits of the underlying issue.
As a rule, this Court cannot decide a weight of the evidence claim without the trial court first reaching the issue.3 However, when the issue is brought under the guise of an ineffectiveness claim we must examine the merits of the weight of the evidence claim before we can grant appellant relief. The record in this case reveals that there was testimony from Octavius Settles, the juvenile who attempted to rob the Sobrans’ jewelry store, impheating appellant as a co-conspirator in the robbery. Additionally, Cynthia and John Sobran testified that appellant was in their jewelry store a few days before the robbery, and John Sobran added that Octavi-us Settles admitted that appellant was down the road at a Dairy Queen during the robbery. There was also testimony from several other witnesses describing the car appellant was driving on the day of the robbery, and placing him at the Dairy Queen near the jewelry store. The only testimony presented by the defense regarding the events surrounding the robbery was the testimony of appellant, who denied any involvement with Settles or the robbery. The jury obviously chose not to believe appellant.4 Given this significant amount of evidence on behalf of the Commonwealth, I see no merit to appellant’s claim that the guilty verdict was contrary to the weight of the evidence, and appellant’s counsel cannot be held to have been ineffective for failing to raise a merit-less issue in his post-sentence motion. Accordingly, in my view it is not necessary for us to remand appellant’s weight of the evidence issue to the trial court.

. See Commonwealth v. Williams, 353 Pa.Super. 312, 509 A.2d 1292 (1986); Commonwealth v. Grimmitt, 354 Pa.Super. 463, 512 A.2d 43 (1986); Commonwealth v. Matos, 382 Pa.Super. 401, 555 A.2d 901 (1989), alloc. denied, 525 Pa. 597, 575 A.2d 563 (1990).


. See Pa.R.Crim.P 1410.


. This is so because a weight of the evidence claim is directed to the discretion of the trial court, i.e. whether the verdict was so contrary to the evidence as to shock one's sense of justice, and appellate review of such a claim is a review of the trial court's discretion, and not an actual review of weight of the evidence. Commonwealth v. Brown, 538 Pa. 410, 435-39, 648 A.2d 1177, 1189, 1191 (1994).


.The weight to be accorded conflicting evidence is exclusively for the fact finder, whose findings will not be disturbed by this Court on appeal if they are supported by the record. Commonwealth v. Rochon, 398 Pa.Super. 494, 581 A.2d 239 (1990).